DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
Amendments filed  March 7, 2022 with RCE are in compliance with 37 CFR 1.121 and have been fully considered. Amendments to the claims, drawings and specification are entered. No new matter entered.

Drawings
The drawings were received on March 7, 2022.  These drawings are accepted.

Response to Arguments
Applicant’s arguments, see Remarks page 7, filed March 7, 2022, with respect to objections to the drawings have been fully considered and are persuasive in view of the amendments.  The objection of the drawings has been withdrawn. 

Applicant’s arguments, see Remarks pages 10-11, filed March 7, 2022, with respect to claims 1-6 rejection under 35 U.S.C.§103 as being unpatentable over Weiss (U.S. Patent Application Publication 2010/0265117A1) hereinafter “Weiss” in view of Jing Li (J. Li, L. Liu, Z. Zeng and F. Liu, "Advanced Signal Processing for Vital Sign Extraction 

Allowable Subject Matter
Claims 1-4 and 7-8 allowed.
The following is an examiner’s statement of reasons for allowance:   	
Regarding independent claim 1 as amended, the art of the record discloses some of the claimed features of “A method for detecting vital signs of a trapped or confined individual using one or more neural networks”, particularly characterized by: 
“rotating a co-located antenna of a receiver and rotating a co-located antenna of a transmitter to a plurality of different antenna positions and antenna polarities; 
transmitting a first set of modulated, radio frequency (RF) signals towards the trapped or confined individual from the transmitter connected to the transmitting, rotating antenna at a first antenna position of the plurality of antenna positions using the antenna polarities and a first RF signal profile comprising different modulation types; 
receiving reflected signals from the trapped or confined individual at the rotating receiver connected to the receiving, rotating antenna corresponding to the first set of modulated RF signals; 
further transmitting one or more next sets of modulated, RF signals towards the trapped or confined individual from the transmitter connected to the transmitting, rotating antenna at the first antenna position using the antenna polarities, and a next, different RF signal profile comprising the different modulation types; 
receiving reflected signals from the trapped or confined individual at the rotating receiver connected to the receiving, rotating antenna corresponding to each next set of modulated RF signals; 
repeating the transmission and reception steps for each next antenna position of the plurality of antenna positions; 
receiving signals from a thermal imaging sensor and a camera to further detect the vital signs of a trapped or confined individual; 
combining all of the received reflected signals from the first and each next antenna position, and vital signs detected by the thermal imaging sensor and camera; and 
completing an analysis using all of the reflected signals from the first and each next antenna position, including a phase and frequency analysis, and vital signs detected from the thermal imaging sensor and camera to detect movement of the trapped or confined individual using the one or more neural networks based on: (1) changes in the phase and frequency differences of the reflected, received signals at each of the plurality of different antenna positions and polarities; and (2) the detected vital signs”. 
But none of the prior art of record discloses, suggests, or makes obvious the claimed combination, particularly art of record fails at least to disclose 
“•	further transmitting one or more next sets of modulated, RF signals towards the trapped or confined individual from the transmitter connected to the transmitting, rotating antenna at the first antenna position using the antenna polarities, and a next, different RF signal profile comprising the different modulation types; 
•	receiving reflected signals from the trapped or confined individual at the rotating receiver connected to the receiving, rotating antenna corresponding to each next set of modulated RF signals; 
•	repeating the transmission and reception steps for each next antenna position of the plurality of antenna positions; 
•	receiving signals from a thermal imaging sensor and a camera to further detect the vital signs of a trapped or confined individual; 
•	combining all of the received reflected signals from the first and each next antenna position, and vital signs detected by the thermal imaging sensor and camera; and 
•	completing an analysis using all of the reflected signals from the first and each next antenna position, including a phase and frequency analysis, and vital signs detected from the thermal imaging sensor and camera to detect movement of the trapped or confined individual using the one or more neural networks”.

In that the dependent claims 2-4 depend ultimately from allowable, independent claim 1, these dependent claims 2-4 are allowable for, at least, the reasons for which independent claim 1 is allowable.

Regarding new independent claim 7, the art of the record discloses some of the claimed features of “A method for detecting vital signs of a trapped or confined individual using one or more neural networks”, particularly characterized by: 
“rotating an antenna of a receiver to a plurality of different antenna positions and antenna polarities and fixing an antenna of a transmitter at an antenna position and antenna polarity; 
transmitting a first set of modulated, radio frequency (RF) signals towards the trapped or confined individual from the transmitter using a first RF signal profile comprising different modulation types; 
receiving reflected signals from the trapped or confined individual corresponding to the first set of modulated RF signals at the rotating receiver connected to the receiving, rotating antenna at a first antenna position of the plurality of antenna positions, each reflected signal corresponding to the one of the modulated, transmitted signals; 
further transmitting one or more next sets of modulated, RF signals towards the trapped or confined individual from the transmitter using a next, different RF signal profile comprising the different modulation types; 
receiving reflected signals from the trapped or confined individual at the rotating receiver connected to the receiving, rotating antenna corresponding to each next set of modulated RF signals; 
repeating the transmission and reception steps for each next antenna position of the plurality of antenna positions of the antenna of the receiver; receiving signals from a thermal imaging sensor and a camera to further detect the vital signs of a trapped or confined individual; 
combining all of the received reflected signals from the first and each next antenna position, and vital signs detected by the thermal imaging sensor and camera; and 
completing an analysis using all of the reflected signals from the first and each next antenna position, including a phase and frequency analysis, and vital signs detected from the thermal imaging sensor and camera to detect movement of the trapped or confined individual using the one or more neural networks based on: (1) changes in the phase and frequency differences of the reflected, received signals at each of the plurality of different antenna positions and polarities; and (2) the detected vital signs”. 
But none of the prior art of record discloses, suggests, or makes obvious the claimed combination, particularly, the art of the record fails at least to disclose 
“•	further transmitting one or more next sets of modulated, RF signals towards the trapped or confined individual from the transmitter using a next, different RF signal profile comprising the different modulation types; 
•	receiving reflected signals from the trapped or confined individual at the rotating receiver connected to the receiving, rotating antenna corresponding to each next set of modulated RF signals; 
•	repeating the transmission and reception steps for each next antenna position of the plurality of antenna positions of the antenna of the receiver; receiving signals from a thermal imaging sensor and a camera to further detect the vital signs of a trapped or confined individual; 
•	combining all of the received reflected signals from the first and each next antenna position, and vital signs detected by the thermal imaging sensor and camera; and 
•	completing an analysis using all of the reflected signals from the first and each next antenna position, including a phase and frequency analysis, and vital signs detected from the thermal imaging sensor and camera to detect movement of the trapped or confined individual using the one or more neural networks”.

Regarding new independent claim 8, the art of the record discloses some of the claimed features of “A method for detecting vital signs of a trapped or confined individual using one or more neural networks”, particularly characterized by: 
“rotating an antenna of a transmitter to a plurality of different antenna positions and antenna polarities and fixing an antenna of a receiver at an antenna position and antenna polarity; 
transmitting a first set of modulated, radio frequency (RF) signals towards the trapped or confined individual from the transmitter connected to the transmitting, rotating antenna at a first antenna position of the plurality of antenna positions using the antenna polarities and a first RF signal profile comprising different modulation types; 
receiving reflected signals from the trapped or confined individual corresponding to the first set of modulated RF signals at the receiver, each reflected signal corresponding to the one of the modulated, transmitted signals; 
further transmitting one or more next sets of modulated, RF signals towards the trapped or confined individual from the transmitter connected to the transmitting, rotating antenna at the first antenna position using the antenna polarities, and a next, different RF signal profile comprising the different modulation types; 
receiving reflected signals from the trapped or confined individual at the receiver corresponding to each next set of modulated RF signals; repeating the transmission and reception steps for each next antenna position of the plurality of antenna positions of the antenna of the transmitter; receiving signals from a thermal imaging sensor and a camera to further detect the vital signs of a trapped or confined individual; 
combining all of the received reflected signals from the first and each next antenna position, and vital signs detected by the thermal imaging sensor and camera; and 
completing an analysis using all of the reflected signals from the first and each next antenna position, including a phase and frequency analysis, and vital signs detected from the thermal imaging sensor and camera to detect movement of the trapped or confined individual using the one or more neural networks based on: (1) changes in the phase and frequency differences of the reflected, received signals at each of the plurality of different antenna positions and polarities; and (2) the detected vital signs”. 
But none of the prior art of record discloses, suggests, or makes obvious the claimed combination, particularly, the art of the record fails at least to disclose 
“•	further transmitting one or more next sets of modulated, RF signals towards the trapped or confined individual from the transmitter connected to the transmitting, rotating antenna at the first antenna position using the antenna polarities, and a next, different RF signal profile comprising the different modulation types; 
•	receiving reflected signals from the trapped or confined individual at the receiver corresponding to each next set of modulated RF signals; repeating the transmission and reception steps for each next antenna position of the plurality of antenna positions of the antenna of the transmitter; receiving signals from a thermal imaging sensor and a camera to further detect the vital signs of a trapped or confined individual; 
•	combining all of the received reflected signals from the first and each next antenna position, and vital signs detected by the thermal imaging sensor and camera; and 
completing an analysis using all of the reflected signals from the first and each next antenna position, including a phase and frequency analysis, and vital signs detected from the thermal imaging sensor and camera to detect movement of the trapped or confined individual using the one or more neural networks”.		


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bernhard et al. (Canadian patent CA2198693A1) teaches a watermark decoder and method for providing binary message data;
Au et al (European Patent Document Publication EP3739356A1) teaches a method, apparatus, and system for wireless tracking, scanning and monitoring;
Chen et al. (U.S. Patent 10735298B2) teaches a method, apparatus, server and system for vital sign detection and monitoring;
Bachelor et al. (U.S. Patent Application Publication 2005/0007882A1) teaches a systems and methods implementing frequency-steered acoustic arrays for 2D and 3D imaging;
 Dowski, JR. et al. (U.S. Patent Application Publication 2019/0011530A1) teaches a localization system and associated method;
Sutphin (U.S. Patent 6633254B1) teaches a self-modulating remote moving target detector;
Miles (U.S. Patent 3327307A) teaches a movement and position detector;
Masahiro et al. (Canadian patent CA2198693A1) teaches an intrusion detecting apparatus for a vehicle;
Ammar (U.S. Patent Application Publication 2009/0073023A1) teaches a  millimeter wave (MMW) screening portal systems, devices and methods;
Keller (U.S. Patent Application Publication 2004/0263379A1) teaches a  concealed object detection;
Chi  (U.S. Patent Application Publication 2020/0003864A1) teaches a Doppler signal processing device and method thereof for interference spectrum tracking and suppression;
Slemp  (U.S. Patent Application Publication 2018/0267160A1) teaches a frequency modulated continuous wave antenna system;
Blodt (U.S. Patent Application Publication 2014/0333470A1) teaches an apparatus for determining fill level by means of a helical antenna;
Ammar  (U.S. Patent Application Publication 2009/0271146A1) teaches a multistatic concealed object detection;
H. Wang, J. Cheng, J. Kao and T. Huang, "Review on microwave/millimeter-wave systems for vital sign detection," 2014 IEEE Topical Conference on Wireless Sensors and Sensor Networks (WiSNet), Newport Beach, CA, USA, 2014, pp. 19-21, doi: 10.1109/WiSNet.2014.6825499.
S. Karthikeyan and N. S. Renga Preethi, "Life detection system using UWB Radar During Disaster," 2018 Second International Conference on Green Computing and Internet of Things (ICGCIoT), Bangalore, India, 2018, pp. 361-365, doi: 10.1109/ICGCIoT.2018.8752992.
Y. Xu, J. Shao, J. Chen and G. Fang, "Automatic Detection of Multiple Trapped Victims by Ultra-Wideband Radar," in IEEE Geoscience and Remote Sensing Letters, vol. 10, no. 6, pp. 1498-1502, Nov. 2013, doi: 10. 1109/LGRS. 2013. 2260854.
H. Ye, "Life Detection Technique in Earthquake Search and Rescue," 2012 Second International Conference on Instrumentation, Measurement, Computer, Communication and Control, Harbin, China, 2012, pp. 664-666, doi: 10.1109/IMCCC.2012.161.
D. Tahmoush and J. Silvious, "Radar polarimetry for security applications," The 7th European Radar Conference, Paris, France, 2010, pp. 471-474.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/           Supervisory Patent Examiner, Art Unit 3648